DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 7, 12-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0243609 to Lamorey et al. (hereinafter “Lamorey”).
Regarding claims 1 and 12, Lamorey illustrates in at least figures 1-3 with associated text:
A multi-chip integrated circuit (IC) apparatus, comprising:
a substrate 42;
one or more first IC chips 12, 14, 16, 18 mounted on the substrate;
a second IC chip 20 mounted on the substrate;
one or more first heat sinks 58 respectively thermally coupled to the one or more first IC chips, each first heat sink having i) a respective bottom side (see below), and ii) a respective top side (see below) opposite the respective bottom side, the respective top side being located further from the substrate than the respective bottom side; and
a second heat sink having i) an under side (see below), and ii) a top side (see below) opposite the under side, wherein:
the second heat sink is thermally coupled to the second IC chip,
the top side of the second heat sink is located further from the substrate than the under side of the second heat sink, and
the under side of the second heat sink is located further from the substrate (d2) than each of the respective one or more top sides of the one or more first heat sinks (d1).

    PNG
    media_image1.png
    554
    918
    media_image1.png
    Greyscale

Regarding claims 3 and 13, Lamorey illustrates in figures 1 and 2 a heat conducting structure 17 (FIG. 2), 26 thermally coupled to the second IC chip 20 and thermally coupled to the second heat sink 28.
Regarding claim 4, Lamorey illustrates in figures 1 and 2 the heat conducting structure 17, 26 comprises a plurality of heat pipes 17.
Regarding claims 7 and 15, Lamorey illustrates in figure 1 the second heat sink 28 includes a heat conducting column structure (see above) that is integral with the second heat sink; and the heat conducting column structure is thermally coupled to the second IC chip 20.
Regarding claim 17, Lamorey illustrates in figure 1 attaching the second heat sink 28 to the one or more first heat sinks 58.



Allowable Subject Matter
Claims 2, 5-6, 8-11, 14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2015/0162307 to Chen et al. illustrates the claimed invention except at least the underside of the second heat sink is located further from the substrate than each of the respective one or more top sides of the one or more first heat sinks.
US Patent Application Pub. No. 2016/0286638 to Mitsui illustrates the claimed invention except at least the underside of the second heat sink is located further from the substrate than each of the respective one or more top sides of the one or more first heat sinks.


Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738